Title: Commission for James Monroe, 1 October 1814
From: Madison, James
To: 


        
          [1 October 1814]
        
        The office of Secretary of State being now vacant, I do, in pursuance of the act passed on the 13th of February 1795, entitled “An act to amend the act entitled An act making alterations in the Treasury and War Departments,” authorize and appoint you to discharge the duties thereof, until a regular appointment be made.
        Given under my hand at the City of Washington the first day of October 1814.
        
          James Madison
        
      